NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RENE VASQUEZ-GARCIA, AKA Juan                   No.    19-73134
Gonzalez Garcia,
                                                Agency No. A070-954-693
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Rene Vasquez-Garcia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) decision terminating asylum status and denying his

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the agency’s particularly serious crime

determination. Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1077 (9th Cir.

2015). We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion in determining that Vasquez-

Garcia’s conviction under Cal. Health & Safety Code § 11352(a) was a particularly

serious crime that barred him from withholding of removal, where it applied the

appropriate factors to weigh the seriousness of the crime in a case-specific inquiry.

See Avendano-Hernandez, 800 F.3d at 1077 (“Our review is limited to ensuring

that the agency relied on the appropriate factors and proper evidence to reach this

conclusion.” (internal quotation marks and citation omitted)). Thus, Vasquez-

Garcia’s withholding of removal claim fails.

      Vasquez-Garcia does not raise, and therefore waives, any challenge to the

agency’s denial of deferral of removal under CAT and the termination and denial

of asylum. Thus, these issues are waived. See Lopez-Vasquez v. Holder, 706 F.3d

1072, 1079-80 (9th Cir. 2013) (concluding petitioner waived challenge to issue not

specifically raised and argued in the opening brief).

      We lack jurisdiction to consider Vasquez-Garcia’s contentions as to the


                                           2                                  19-73134
conduct of proceedings and alleged errors and delays by the IJ, government

counsel, and government agency officials because he did not raise any of these

issues to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(petitioner must exhaust issues or claims in administrative proceedings below).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   19-73134